EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Sieg on July 28, 2022.
The application has been amended as follows: 
1. (Currently Amended) A device for neuromuscular stimulation, comprising:
an outer reusable sleeve including electrodes; and
an inner disposable sleeve comprising a conductive hydrogel medium in
contact with the electrodes of the outer reusable sleeve, the inner disposable sleeve configured to provide a conductive interface between the electrodes of the outer reusable sleeve and the user’s skin when the device is worn by the user;
wherein the conductive hydrogel medium comprises a cross-linked alginate polymer or a cross-linked polymeric hydrogel.

20. (Currently Amended) A device for neuromuscular stimulation, comprising:
a reusable sleeve;
electrodes housed within the reusable sleeve; and
an inner disposable sleeve comprising a conductive hydrogel medium in contact with the electrodes, the inner disposable sleeve configured to provide a conductive interface between the electrodes of the reusable sleeve and the user’s skin when the device is worn by the user;
wherein each electrode of the electrodes includes concentric rows of teeth about 200 yum to about 300 um in height.
Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches no suggest, when the claim is taken as a whole a device for neuromuscular stimulation comprising an outer reusable sleeve including electrodes, an inner disposable sleeve comprising a conductive hydrogel medium in contact with the electrodes of the outer reusable sleeve and the user’s skin when the device is worn by the user.
The closes prior art is Assad (US 2013/0317648 A1) and Mathew (US 2016/0228691 A1). Assad discloses a device for neuromuscular stimulation (e.g. Fig 1A; [0040]), comprising: a reusable sleeve (e.g. [0040] Fig 1a/b:104); electrodes housed within the reusable sleeve (e.g. [0049]; Fig 2a:102 ); and an inner disposable sleeve comprising a conductive medium in contact with the electrodes (e.g. [0049] an array of wet electrodes can fit on an elastic sleeve material that is snapped into the sleeve of elastic material 104). Mathew discloses a bio-medical electrode pad wherein the conductive hydrogel medium comprises a cross-linked alginate polymer or a cross-linked polymeric hydrogel (e.g. [0023] claim 2). 
The combination of Assad in view of Mathew is silent regarding the inner disposable sleeve configured to provide a conductive interface between the electrodes of the reusable sleeve and the user’s skin when the device is worn by the user. The prior art of record, taken individually or in combination does not reasonably teach or render obvious the combination/configuration of elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								July 28, 2022
/J.F.H./Examiner, Art Unit 3792        


/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792